Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 1-2, 4, 6-9, 10, and 12-20 are pending and under examination. Claims 3, 5, 11 and 21 have been canceled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/17/2020 has been entered.
Election/Restrictions
	In light of Applicant’s amendments, the elected species (1) is free of prior art. A pretreatment of adding a metal ion (2) is under examination. Claims 4, 9, 12, 16 and 19-20 were previously withdrawn from consideration as a result of the species election dated 09/28/2017. The species election is hereby withdrawn. 
In view of the withdrawal of the species election, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Applicant is advised that should claim 7 be found allowable, claims 15 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 7-10 and 14-20 recite said compound is lacking antecedent basis because claim 1 does not recite a compound. Therefore the claims are unclear what is being measured in the method of suppressing nonspecific signals. 
	 
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 13 recites said pretreatment is a pretreatment of heating said sample at 95 to 100oC for 5 to 10 minutes does not further limit the pretreatment but rather introducing a new pretreatment for the method of suppressing nonspecific signals. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 6-8, 14-15 and 17-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamamoto et al. (US2012/0196385A1, 08/02/2012, of record).
Yamamoto et al. teaches an immunoassay method for surface plasmon-field enhanced fluorescence spectrometry (abstract and Figure 1). Yamamoto et al. teaches suppression properties of nonspecific adsorption reaction (see para. [0054]). Yamamoto et al. teaches that it is desirable that a moisturizer is mixed in at least one of the analyte liquid and the cleaning liquid (see para. [0080]. Yamamoto et al. further teaches a cleaning liquid is mixed with the analyte liquid wherein the cleaning liquids are sodium chloride and potassium chloride and dissolved in an amount of 10 to 500 mM (see paras. [0097] and [0098]), which reads on a pretreatment of adding a metal ion to said sample. 
	Regarding claim 2, as discussed above in Yamamoto et al. (S/N ratio). Yamamoto et al. teaches S is assay light emission signal and N is assay noise signal (see [0021] and [0177]). 
	Regarding claim 6, Yamamoto et al. teaches serum and plasma [0083].
	Regarding claims 7, 14-15 and 17-18, Yamamoto et al. teaches protein (polypeptide), saccharinity (oligosaccharide, polysaccharide, sugar chain), lipid, and AFP (α fetoprotein) [0084].
	Regarding claim 8, Yamamoto et al. teaches AFP (α fetoprotein) [0084], which reads on glycoprotein or glycolipid having a sialic acid-containing sugar chain.
Response to Arguments
Applicant's arguments filed 05/15/2020 have been fully considered but they are not persuasive. Although the rejection of Yamamoto et al. has been modified, certain arguments will be addressed below. 
Applicant argues on page 7 that Yamamoto et al. does not teach all elements of the present claims “arranged as in the claim”. 
The argument is not found persuasive because the claims dated 05/15/2020 recite that the method only requires performing one pretreatment for the immunoassay. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-10, 12, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (US2012/0196385A1, 08/02/2012, of record) in view of Brate et al. (US2008/0311676A1, published 12/18/2008) and Machida et al. (US2008/0293147A1, published 11/27/2008). 
Yamamoto et al. has been discussed in the above rejection. Yamamoto et al. teaches that SPFS is a method capable of detecting an extremely small amount and/ or extremely low concentration of analytes by efficiently exciting fluorescent dyes to label analyte (see para. [0003]). Yamamoto et al. teaches AFP (α fetoprotein) [0084], which reads on glycoprotein or glycolipid having a sialic acid-containing sugar chain.
Yamamoto et al. does not teach Zn2+ ion (see claims 4, 16, and 20), labeled lectin (claims 9 and 19-20), and compound to be measured is a prostate-specific antigen (PSA) (claim 10). 
Brate et al. teaches immunoassays exhibiting reduced cross-reactivity with analyte metabolites (abstract). Brate et al. teaches pretreatment reagent comprises about 50 mM zinc sulfate (see para. [0136]), which reads on a pretreatment of adding Zn2+ (i.e., ZnSO4; see page 14 of filed instant specification). Brate et al. teaches signal is measured in RLUs, the designation for the unit of optical measurement on the ARCHITECT system (see paras. [0158] and [0165]). Brate et al. teaches B/A ratios correlate with the best assay sensitivity and high F/A ratios are correlated with high Tracer non-specific binding (NSB) to the surface and it is reasonable to assume that low NSB will be favorable to assay precision, by improving the signal-to-noise ratio (see para. [0192], and see Table 6).
	Machida et al. teaches a method of easily and efficiently detecting any structural change in a target sugar chain with lectins that can bind to the first and second sugar chains (see abstract). Machida et al. teaches labeled SSA lectin strongly recognizes the sialic acid containing Siaα2-6Gal/GalNAc structure present on the non-reducing terminal of the sugar chain (see para. [0085]). Machida et al. teaches prostate specific antigen (PSA) and α-fetoprotein (AFP) are glycoprotein containing the target sugar chain (see para. [0040]). Machida et al. teaches an antibody that can bind specifically to the protein part of a glycoprotein or fragment thereof is fixed to the solid support, and the sample is brought into contact with the solid support, whereby the target sugar chain in the sample can be fixed to the solid support (see para. [0037]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the method of using surface plasmon-field enhanced fluorescence spectrometry of Yamamoto et al. with labeled lectins as taught by Machida et al. because Machida et al. teaches that lectins efficiently detect any structural changes of sugar chains on a target such that labeled SSA lectin strongly recognizes the sialic acid containing Siaα2-6Gal/GalNAc structure 2+ ion with the pretreatment of Yamamoto et al. because Yamamoto et al. and Brate et al. both recognize to pretreat immunoassay samples with metal ions that are at similar concentrations. 
	One of ordinary skill in the art would have been motivated to incorporate the method of using surface plasmon-field enhanced fluorescence spectrometry of Yamamoto et al. with labeled lectins as taught by Machida et al. because Yamamoto et al. teaches that SPFS is a method capable of detecting an extremely small amount and/ or extremely low concentration of analytes by efficiently exciting fluorescent dyes to label analyte. One would have a reasonable expectation of success incorporating the method of using surface plasmon-field enhanced fluorescence spectrometry with labeled lectins because both references teach the use of antibodies to immobilize the analyte and targets containing sugar chains. Furthermore, one would expect success in using Zn2+ ion with the immunoassay of Yamamoto et al. because Yamamoto et al. and Brate et al. both recognize pretreatment of metal ions at similar concentrations.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamamoto et al. (US2012/0196385A1, 08/02/2012, of record) in view of Yanagida et al. (US2006/0183217A1, published 08/17/2006, IDS submitted 07/07/2016).
Yamamoto et al. teaches an assay method for surface plasmon-field enhanced fluorescence spectrometry (abstract), which reads on immunoassay using SPFS. Yamamoto et al. oC and 1 to 60 minutes, and preferably 5-15 minutes [0092]. Yamamoto et al. teaches an assay method utilizing SPFS, which can improve S/N ratio [0010].
Yamamoto et al. does not teach heating the sample at 95oC to 100oC for 5 to 10 minutes (claim 13).
Yanagida et al. teaches performing heat treatment of the sample (abstract). Yanagida et al. teaches analysis method of immunoassay ([0026] and [0032]). Yanagida et al. teaches the presence of heat treatment, heating temperature, heating time and the like, may be appropriately set in accordance with the selected analyzed item [0025]. Yanagida et al. teaches temperature controls the heat-treatment well to 50oC to 100oC [0062]. Yanagida et al. teaches blood contains a large amount of interference [0056]. Yanagida et al. teaches pretreatment of a sample may be required depending upon destruction, exposure, extraction, and deactivation and heat treatment is 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the immunoassay for surface plasmon-field enhanced fluorescence spectrometry (SPFS) of Yamamoto et al. with high heat treatments of Yanagida et al. 
	One of ordinary skill in the art would have been motivated to employ the immunoassay for surface plasmon-field enhanced fluorescence spectrometry (SPFS) of Yamamoto et al. with the high heat treatment of 100oC of Yanagida et al. because it would be desirable in immunoassays to reduce interferences in blood samples for a precision measurement with an antibody, as taught by Yanagida et al. Meanwhile, it has been recognized by Yamamoto et al. and Yanagida et al. to pretreat blood samples with heat before detection. It would have been obvious to a person of ordinary skill in the art to pretreat the sample with high heat because Yanagida et al. teaches heat treatment is performed at a high temperature for destruction, exposure, extraction, and deactivation of certain unrelated biological substances in the sample (see above). One of ordinary skill in the art would have reasonably expected success employing the high heat pretreatment of 100oC for immunoassay reactions because it has been well understood in the art to heat blood samples since blood type samples possess interferences. 
With regard to 5 to 10 minutes, Yanagida et al. teaches the presence of heating time is appropriately set in accordance with the selected analyzed item. Further, Yamamoto et al. teaches the heating time may range from 1 to 60 minutes, preferably 5-15 minutes (see [0092]). It would .   
	
Response to Arguments
Applicant's arguments filed 05/15/2020 have been fully considered but they are not persuasive. Applicant necessitated a new ground of rejection. However certain arguments will be addressed below. 
Applicant argues on page 8 that Yamamoto et al. and Yanagida et al. do not teach all elements of the present claims because Yanagida et al. does not teach the pretreatment of (1) or (2).
The argument is not found persuasive because claim 13 is pending and recites a pretreatment of heating said sample at 95 to 100oC for 5 to 10 minutes.  As stated above, claim 13 does not further limit the pretreatment but rather introducing a new pretreatment for the method of suppressing nonspecific signals.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-10, 13-15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9874558B2 (‘558) (of record) in view of Yamamoto et al. (US2012/0196385A1, 08/02/2012, of record) and Yanagida et al. (US2006/0183217A1, published 08/17/2006, IDS submitted 07/07/2016). 
Patent No. 9874558 (‘558) recites in claim 1 a method of measuring the amount of a target compound comprising a sugar chain in a biological sample by a sandwich immunoassay method using a ligand. Claim 6 recites measuring florescence emitted by said labeled lectin by surface plasmon-field enhanced fluorescence spectroscopy (SPFS). Claim 7 recites PSA. Patent No. ‘558 oC to 100oC for 5 to 10 minutes (claim 13). 
 	Yamamoto et al. and Yanagida et al. have been discussed above. One of ordinary skill in the art would have been motivated to employ the immunoassay for surface plasmon-field enhanced fluorescence spectrometry (SPFS) as recited in Patent No. ‘558 with high heat treatment of 100oC of Yanagida et al. because it would be desirable in immunoassays to reduce interferences in blood samples for a precision measurement with an antibody, as taught by Yanagida et al. 
It would have been obvious to a person of ordinary skill in the art to pretreat the sample with metal ion as taught by Yamamoto et al. because a cleaning process is required for immunoassay. One of ordinary skill in the art would have a reasonable expectation of success employing the pretreatment of heat or metal ion for immunoassay because it has been well understood in the art to pretreat samples prior to detection. 
With regard to 5 to 10 minutes, Yanagida et al. teaches the presence of heating time is appropriately set in accordance with the selected analyzed item. It would have been obvious to preheat the sample for 5 to 10 minutes because it has been well recognized in the art that heating time is dependent on the analyzed analyte and temperature to effectively measure the analyte in blood sample with antibodies. 
Claims 1-2, 6-7, 13-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10502743B2 (‘743) (of record) in view of Yamamoto et al. and Yanagida et al. (US2006/0183217A1, published 08/17/2006).
Patent No. ‘743 recites a method of detecting desmoglein 3 content comprising measuring desmoglein 3 content in a blood sample collected from a subject, wherein measuring is performed by a sandwich immunoassay. The claim further recites said sandwich immunoassay is surface oC to 100oC for 5 to 10 minutes (claim 13). 
Yamamoto et al. and Yanagida et al. have been discussed above. One of ordinary skill in the art would have been motivated to employ the immunoassay for surface plasmon-field enhanced fluorescence spectrometry (SPFS) as recited in Patent No. ‘743 with the high heat treatment of 100oC of Yanagida et al. because it would be desirable in immunoassays to reduce interferences in blood samples for a precision measurement with an antibody, as taught by Yanagida et al. 
It would have been obvious to a person of ordinary skill in the art to pretreat the sample with metal ion as taught by Yamamoto et al. because a cleaning process is required for immunoassay. One of ordinary skill in the art would have a reasonable expectation of success employing the pretreatment of heat or metal ion for immunoassay because it has been well understood in the art to pretreat samples prior to detection. 
With regard to 5 to 10 minutes, Yanagida et al. teaches the presence of heating time is appropriately set in accordance with the selected analyzed item. It would have been obvious to preheat the sample for 5 to 10 minutes because it has been well recognized in the art that heating time is dependent on the analyzed analyte and temperature to effectively measure the analyte in blood sample with antibodies. 
Claims 1-2, 6-10, 13-15 and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7 and 12-13 of copending Application No. 14/235654 (‘654) (of record) in view of Yamamoto et al. and Yanagida et al. (US2006/0183217A1, published 08/17/2006, IDS submitted 07/07/2016).
oC to 100oC for 5 to 10 minutes (claim 13).
Yamamoto et al. and Yanagida et al. has been discussed above. One of ordinary skill in the art would have been motivated to employ the immunoassay for surface plasmon-field enhanced fluorescence spectrometry (SPFS) as recited in copending Application ‘654 with high heat treatment of 100oC of Yanagida et al. because it would be desirable in immunoassays to reduce interferences in blood samples for a precision measurement with an antibody, as taught by Yanagida et al. 
It would have been obvious to a person of ordinary skill in the art to pretreat the sample with metal ion as taught by Yamamoto et al. because a cleaning process is required for immunoassay. One of ordinary skill in the art would have a reasonable expectation of success employing the pretreatment of heat or metal ion for immunoassay because it has been well understood in the art to pretreat samples prior to detection. 
With regard to 5 to 10 minutes, Yanagida et al. teaches the presence of heating time is appropriately set in accordance with the selected analyzed item. It would have been obvious to preheat the sample for 5 to 10 minutes because it has been well recognized in the art that heating time is dependent on the analyzed analyte and temperature to effectively measure the analyte in blood sample with antibodies.
Response to Arguments
Applicant's arguments have been fully considered. Applicant’s amendments necessitated a new ground of rejection. However Applicant argues that Patent Nos. 9874558B2 and 10502743, and Application 14235654 do not teach the method of suppressing nonspecific signals as claimed in claim 1. Applicant further argues that Yanagida also does not provide any teaching or motivation to incorporate performing the method of claim 1. 
The arguments are not found persuasive because Yamamoto et al. (US2012/0196385A1, 08/02/2012, of record) cures the deficiency of metal ion, as Yamamoto et al. teaches that a cleaning process is required in immunoassay (see above). Further, Yanagida et al. is used in rejecting the limitation of claim 13. Yanagida et al. cure the deficiency of a pretreatment of heating because Yanagida et al. desirability in immunoassays to reduce interferences in blood samples for a precision measurement with an antibody. Also, claim 13 does not further limit the pretreatment but rather introducing a new pretreatment for the method of suppressing nonspecific signals.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.P.N/
Examiner, Art Unit 1641                                                                                                                                                                                            

/Tracy Vivlemore/Primary Examiner, Art Unit 1635